Citation Nr: 1437693	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

 3.  Entitlement to service connection for diabetes mellitus.

 4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for prostate cancer.
 
6.  Entitlement to an evaluation in excess of 20 percent for service-connected left shoulder rotator cuff tendonitis (left shoulder disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1992. 

This case comes before the Board of Veterans' Appeal (Board) on appeal of February 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claims on appeal.

The Veteran testified before the undersigned sitting in Washington, D.C. in September 2010, and a transcript of the hearing is on file.

The Board remanded these issues in September 2011, November 2012 and August 2013 for additional development.

In an October 2013 rating decision, service connection for a bilateral knee disability was granted.  As this is a full grant of that claim, the only remaining issues on appeal are listed on the cover page of this decision.

In a January 2014 decision, the Board again remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of whether new and material evidence has been received to reopen a claim for service connection for a low back disability as secondary to a service-connected bilateral leg disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of whether new and material evidence has been received to reopen a claim for service connection for PTSD and entitlement to service connection for headaches, diabetes mellitus, hypertension and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left shoulder disability was not manifested by ankylosis of scapulohumeral articulation; limitation of motion of the arm to 25 degrees from the side; fibrous union or nonunion of the humerus; or loss of head of the humerus.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a May 2007 letter prior to the date of the issuance of the appealed February 2008 rating decision.  The May 2007 letter explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The May 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of November 2011 and May 2014 VA examinations.  The November 2011 and May 2014 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the November 2011 and May 2014 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in September 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting Veterans Law Judge (AVLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claim.  The AVLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  It is noted that the testimony rendered formed the basis for a remand thereafter by the Board.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this case, the Veteran is currently assigned a 20 percent disability rating for his left shoulder disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 5201.  The Veteran's 20 percent rating is effective from April 30, 2007, which is the date of his claim for an increased rating.

Diagnostic Code 5003 for degenerative arthritis provides that arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

Under VA rating criteria, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

Factual Background and Analysis

The Veteran is right-handed.  Thus, his service-connected left shoulder is considered his "minor" shoulder.

The Veteran underwent a VA examination in November 2011.  The Veteran reported constant pain which was aggravated by use and the weather.  He noted crepitus with use and the examiner indicated that recent x-rays demonstrated degenerative joint disease.  The Veteran described the pain as constant, moderately severe and achy.  He had weekly flares with loss of motion that he could not quantify.  He was an administrator for the parks and recreations department and had effects due to his shoulder disability to include limited duty with no carrying or lifting.  There were no effects on his activities of daily living.  On examination, there was no deformity, giving way, instability, weakness, episodes of dislocation or subluxation, locking episodes, effusion or swelling, heat or redness.  There was pain and stiffness.  There was tenderness to the AC joint.  The Veteran complained of pain with all motion of the left shoulder.  Forward flexion was from 0 to 110 degrees with pain.  Abduction was from 0 to 90 degrees with pain.  Internal rotation and external rotation were both from 0 to 90 degrees with pain.  The examiner noted that with repetition, there was no additional limitation due to pain, fatigue, weakness or lack of endurance.  There was no inflammatory arthritis or joint ankyloses.  The diagnosis was degenerative joint disease of the left shoulder, posttraumatic.

The Veteran underwent a VA examination in May 2014.  The examiner noted that the Veteran had an in-service rotator cuff tear of the left shoulder.  He had previously worked for the department of parks and recreation but was now retired.  The Veteran reported that he experienced a constant ache in his left shoulder which was 5-8/10 in intensity.  He also indicated that he was unable to lie on his left side secondary to the pain in his left shoulder.  The Veteran reported that he had flare-ups which consisted of increased pain and stiffness.  During flare-ups, he stated that the pain felt like a toothache in his left shoulder and arm.  The pain was approximately 9-10/10 in intensity.  On examination, left shoulder flexion was from 0 to 90 degrees with evidence of painful motion beginning at 75 degrees.  Left shoulder abduction was from 0 to 95 degrees with evidence of painful motion beginning at 80 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  After repetitive-use testing, his left shoulder flexion was from 0 to 75 degrees and his left shoulder abduction was from 0 to 85 degrees.  He did not have additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  He did have functional loss and/or functional impairment of the shoulder and arm as he had less movement than normal, weakened movement, and pain on movement.  He had localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the left shoulder.  He also had guarding of the left shoulder.  Muscle strength testing revealed 4/5 for left shoulder abduction and 4/5 for left shoulder forward flexion.  He did not have ankyloses of the glenohumeral articulation (shoulder joint).  He had a positive Hawkins' impingement test of the left side, a positive empty-can test of the left side, a positive lift-off suscapularis test of the left side, a positive crank apprehension and relocation test of the left side and a positive cross-body abduction test of the left side.  There was no history of mechanical symptoms (clicking, catching) and no history of recurrent dislocation (subluxation) of the glenohumeral joint.   There was no tenderness on palpation of the AC joint.  X-rays have demonstrated degenerative arthritis of the left shoulder.  The Veteran reported that due to the decreased strength of his left shoulder, he had to perform most tasks relying predominantly on his right upper extremity.  He was unable to raise his left upper extremity above his shoulder level which greatly impeded his ability to perform overhead work which decreased his overall job productivity.  The examiner indicated that repetitive motion was conducted on the Veteran with a decrease change in range of motion.  Thus, it was more likely than not that this Veteran would have at least a 15 degree change in left shoulder flexion and a 10 degree change in left should abduction range of motion with a significant flare-up or when the left shoulder was used repeatedly over a period of time. 

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for a left shoulder disability.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for a higher evaluation. 38 C.F.R. § 4.7.

The Board initially notes that it does not find Diagnostic Codes 5200 and 5203 to be applicable in this case.  There is no competent evidence of ankylosis of the Veteran's left shoulder, thus rendering Diagnostic Code 5200 in applicable.  As 20 percent is the maximum evaluation provided under Diagnostic Code 5203, and the diagnostic code clearly contemplates evaluation based upon limitation of motion, it would constitute pyramiding for the Board to separately consider this code.  38 C.F.R. § 4.14.  Accordingly, the only means of substantiating a higher evaluation are Diagnostic Codes 5201 and 5202.  

In order to substantiate an evaluation in excess of 20 percent, the evidence must demonstrate that the Veteran's left shoulder disability is manifested by limitation of motion of the arm to 25 degrees from the side or impairment of the humerus manifested by fibrous union; non union (false flail joint); or loss of head of the humerus (flail shoulder).  As noted above, the Veteran's left arm is the minor upper extremity.

To the extent that Diagnostic Code 5202 would provide for an evaluation in excess of 20 percent, as outlined hereinabove, the Veteran's shoulder condition did not manifest by recurrent dislocation.  Additionally, the evidence does not show nonunion of the humerus, false flail joint or flail shoulder.  Accordingly, a higher evaluation in excess of 20 percent under this Diagnostic Code 5202 is not warranted.

Regarding an increased rating in excess of 20 percent under Diagnostic Code 5201, a review of the evidence does not disclose objective findings of limitation of motion of the left arm to 25 degrees from the side.  Indeed, on examination in November 2011, forward flexion was from 0 to 110 degrees with pain, abduction was from 0 to 90 degrees with pain and internal rotation and external rotation were both from 0 to 90 degrees with pain.

Similarly, in May 2014, flexion was from 0 to 90 degrees with evidence of painful motion beginning at 75 degrees.  Abduction was from 0 to 95 degrees with evidence of painful motion beginning at 80 degrees.  After repetitive-use testing, his left shoulder flexion was from 0 to 75 degrees and his left shoulder abduction was from 0 to 85 degrees.  

Accordingly, none of the evidence shows that the left arm was limited to 25 degrees from.  In this regard, at its worst, with consideration of pain and the effects of repetitive motion, left shoulder flexion was to 75 degrees, well above the 25 percent from the side contemplated by a higher rating under Diagnostic Code 5201.  Accordingly, the claim must be denied under these criteria. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an evaluation in excess of 20 percent for the Veteran's service-connected left shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the VA examiners found objective evidence of pain on range of motion; however, they did not find additional limitation of motion after multiple repetitions of range of motion which would warrant an increased evaluation.  

The Board also notes that the VA examiners noted that the Veteran reported experiencing flare-ups which were aggravated by use and weather and resulted in increased pain.  On his November 2011 VA examination, the Veteran reported that these flare-ups occurred weekly.  The May 2014 VA examiner also indicated that it was more likely than not that this Veteran would have at least a 15 degree change in left shoulder flexion and a 10 degree change in left should abduction range of motion with a significant flare-up or when the left shoulder was used repeatedly over a period of time.  However, as noted above, even when accounting for the degree change due to flare-ups, the Veteran's left shoulder flexion was well above the criteria necessary for a rating in excess of 20 percent under Diagnostic Code 5201.

Thus, even accounting for the Veteran's reports of flare-ups and its associated limitations of motion, the Board finds that the overall impairment resulting from his left shoulder disability would still more closely approximate no more than a 20 percent rating.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

Extraschedular Considerations

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected left shoulder disability.   See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected left shoulder disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected left shoulder rotator cuff tendonitis (left shoulder disability) is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for whether new and material evidence has been received to reopen a claim for service connection for PTSD and entitlement to service connection for headaches, diabetes mellitus, hypertension and prostate cancer.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its January 2014 decision, the Board noted that in October 2013, the Veteran submitted a letter requesting that his claim of service connection for PTSD be reopened, but it had not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board referred the issue whether new and material evidence has been received to reopen a claim for service connection for PTSD for appropriate action.  

However, the Board notes that in a September 2013 rating decision, the RO failed to reopen the Veteran's claim of service connection for PTSD.  Subsequently, in an October 2013 correspondence, the Veteran indicated that his PTSD claim should be reopened due to his submission of new and material evidence.   

While the Veteran expressed disagreement with the September 2013 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to service connection for PTSD remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's service connection claims, the Board notes that per the November 2012 Board remand instructions, the Veteran underwent VA examinations in February 2013 and April 2013.  However, in its August 2013 remand, the Board determined that these opinions did not comply with the November 2012 remand orders.  The Board found that it could not be sure that the examiner indeed reviewed the numerous records contained in the Veteran's Virtual VA file and that the medical opinions provided regarding the diabetes, hypertension and prostate cancer disabilities were are inadequate as the examiner appeared to rely primarily, if not solely, on the absence of the claimed disabilities in service.  Accordingly, in its August 2013 decision, the Board remanded these issues to obtain adequate VA examinations for these claimed disabilities.

The Board again remanded these issues in January 2014 as it noted that it did not appear that the Veteran had been scheduled for the requested examinations with respect to his headaches, diabetes mellitus, hypertension, and prostate cancer disabilities.

Accordingly, per the January 2014 remand instructions, the Veteran underwent a VA examination March 2014.  The March 2014 examiner determined that it was less likely than not that the Veteran's headaches, diabetes mellitus, hypertension and prostate cancer disabilities were related to or incurred in service.  

Specifically, the March 2014 VA examiner noted that the Veteran had no history of Agent Orange exposure so service connection for prostate cancer or diabetes mellitus could not be made on this basis.  

The examiner also noted that there was no definitive diagnosis of hypertension found in the service treatment record so the claimed condition was less likely than not incurred in or caused by the Veteran's service.

Finally, the VA examiner noted one incident of headaches in service but also noted that the Veteran had a history of hypertension which was widely known to produce headaches as a symptom.  The examiner indicated that to definitively state that the etiology of the Veteran's lone headache was migrainous versus other etiology would be mere speculation and therefore it was less likely than not that the Veteran's headaches were incurred or caused by his service.

While the March 2014 VA examiner indicated that the Veteran's prostate cancer and diabetes mellitus disabilities were not incurred or caused by service as he was not exposed to Agent Orange, the Board notes that the Veteran did not specifically contend that these disabilities were the result of Agent Orange exposure.  The Board also notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

In this case, there is evidence that his prostate cancer and diabetes mellitus disabilities may be related to service such that he is entitled to service connection for these disabilities on a direct service incurrence basis.  Notably, the Veteran stated he suffered from multiple non-healing sores on his body during service, which he believes was a precursor to or evidence of his impending development of diabetes mellitus.  The Veteran also believes that his prostate cancer is related to his diagnosis of prostatitis in service.

As a result, an additional comprehensive medical examination is needed to determine if his in-service prostate complaints and in-service reports of non-healing sores on his body during service are etiologically related to his current prostate and diabetes mellitus disabilities on a direct basis.

Regarding the Veteran's hypertension disability, the Board again notes that the March 2014 VA examiner determined that the Veteran's hypertension was less likely than not incurred in or caused by his service as there was no definitive diagnosis of hypertension found in the service treatment record.  However, service treatment records demonstrate elevated blood pressure reading son multiple occasions as in July 1998 his blood pressure was 120/92 and in August 1998 he was noted to have questionable hypertension with blood pressure readings of 140/116 and 130/87.  Notably, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Accordingly, a new comprehensive VA examination is required to specifically account for the service treatment records which demonstrated elevated blood pressure readings on multiple occasions.

Finally, as noted above, the March 2014 VA examiner indicated that the Veteran had a history of hypertension which was widely known to produce headaches as a symptom.  Thus, the issue of entitlement to service connection for headaches is inextricably intertwined with the hypertension claim based on the March 2014 VA examiner's opinion.  See, Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, as the Veteran's claim for service connection for headaches is inextricably intertwined with his claim for hypertension being remanded herein, the Board will again defer decision on the matter.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Return the claims file to the examiner that conducted the VA records review in March 2014.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The reviewer should provide specific opinions on whether the Veteran's headaches, diabetes mellitus, hypertension, and prostate cancer were at least as likely as not incurred in or aggravated as a result of service.  

The examiner should specifically address:

a.  Whether it is at least as likely as not (50 percent or greater) that the Veteran's current prostate cancer was incurred in or aggravated by the Veteran's active duty military service.  In rendering this opinion, the examiner should consider and address the in- service reports of prostatitis.

b.  Whether it is at least as likely as not (50 percent or greater) that the Veteran's current diabetes mellitus was incurred during active service, or is otherwise related to active service, or manifested within one year following his discharge for any period of active service?  In rendering this opinion, the examiner should consider and address the in- service and post-service urine tests, the Veteran's family history of diabetes, and the Veteran's contentions that his sores and tiredness in service were related to his later development of diabetes mellitus and that he suffered from multiple non-healing sores on his body during service.

c. Whether it is at least as likely as not (50 percent or greater) that the Veteran's current hypertension was incurred during active service, or is otherwise related to active service, or manifested within one year following his discharge for any period of active service?  In rendering this opinion, the examiner should consider and address the in- service blood pressure readings and note of questionable hypertension.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, perform any additional development necessary, and then readjudicate the Veteran's claims.  If any of his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


